Citation Nr: 1314416	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-38 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is again before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in December 2011 and in November 2012. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's most recent remand directed a search for additional VA records and an examination.  The records appear to have been entered into Virtual VA.  An examination was scheduled, but the Veteran failed to appear.  The case was then returned to the Board. 

However, the November 2012 remand also included a direction to the effect that if the Veteran failed to appear for the examination, the claims file should be forwarded to an appropriate examiner for review and response to the question posed in the remand.  This was not accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to an appropriate VA examiner for review and an opinion regarding whether the Veteran's hypertension has been aggravated by his PTSD. The RO should ensure that the medical records from October 2007 forward which have been entered into Virtual VA are either copied and associated with the claims file, or that they are otherwise made accessible to the examiner for review.  

After reviewing the claims file to specifically include medical records subsequent to October 2007, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated (a permanent increase in the underlying severity) by the service-connected PTSD?

A detailed rationale should be furnished to include discussion of whether the medical records subsequent to October 2007 suggest such a permanent increase in the severity of the hypertension beyond the natural progress of the disease).  See August 2012 VHA opinion suggesting such a review.

2.  After completion of the above, the RO should review the expanded record and determine whether the claim can be granted.  If the claim  remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


